Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaylo (US 20150114042) and further in view of Kuster (US 6574992) and as evidenced by Beach et al. US 3251393 or Sweet Thermal Conductivity of Inconel 718 and 304 Stainless Steel
Regarding claims 1 and 9, Gaylo discloses a process for forming a curved glass article from a sheet of glass material (10), [0009]-[0010], the process comprising:
placing an outer region of the sheet of glass (10) material into contact with a support surface (14) of a shaping frame (12), 
and defining an open central cavity surrounded at least in part by the support surface (see Fig 1-3); Given the broadest reasonable interpretation in order to sag the glass there is necessarily a cavity within the support surface (14) (sagging indicated in [0043])
supporting the sheet of glass material with the shaping frame (12) via the contact between the sheet of glass material (10) and the support surface (14) such that a central region of the sheet of glass material is suspended over the open central cavity of the shaping frame [0043];

heating the sheet of glass material while supported by the shaping frame such that the central region of the sheet of glass material deforms into the open central cavity in a direction away from the support surface of the shaping frame [0032], 
Gaylo discloses the bending mold (12) is made of INCONEL 718 [0024] (Gaylo discloses the shaping surface does not need to be coated)
The only difference between the method of Gaylo and the claimed invention of claim 1 is the open central cavity.
In an analogous art of sagging glass sheets, Kuster discloses a process for forming a curved glass article from a sheet of glass material by sagging glass (abstract), the process comprising:
sagging the sheet of glass (5) material in contact with a hard ceramic support surface of a shaping frame (1) with an open central cavity it would be obvious to one of ordinary skill in the art to replace a full female mold with a ring mold as motivated by sagging a glass sheet into a cavity.
KSR, 550 U.S. at 418, 82 USPQ2d at 1396 has indicated simple substitution of one known element for another to yield predictable results, such as sagging glass into a cavity, is prima facie obvious 
Gaylo discloses the shaping surface being formed of Inconel 718 (cited above) however fails to state the thermal diffusivity  is less than 4 x 10-5 m2/s.  Inconel 718 has a thermal diffusivity 
The combined disclosure of Gaylo and Kuster do not disclose the thermal diffusivity of the Inconel.
MPEP 2112.01 states:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.

In the present instance the prior art discloses Inconel which has a thermal diffusivity less than the claimed amount of less than 4 x 10-5 m2/s as evidenced by Beach Table II Inconel has a thermal diffusivity of 3.87 x 10-5 m2/s. Sweet Fig 1 or 4.
 	The Inconel sag ring yields a first section extending from a center point outward toward the outer region to an outer end of the first section, wherein the first section of the temperature profile has a first average slope in terms of temperature as a function of position; and a second section extending outward from the outer end across at least a portion of the outer region, wherein the second section of the temperature profile has a second average slope in terms of temperature as a function of position because the contact with the Inconel reduces the heat of the glass due to contact.
Furthermore the combined teachings of Gaylo and Kuster yield a cooling sag ring thus the second average slope is at least three times the first average slope; and
Both Gaylo and Kuster disclose cooling, at some point in time the entire sheet of glass material following heating to form the curved glass article from the sheet of glass material. 

Allowable Subject Matter
Claims 2-7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741